.72
h                                                   e...:...

;             ( OFFICE      OF   THE        ATTORNEY GENERAL OF TEXAS
0
1                                              AUSTIN                                       I


h
“‘“SELLLl)S_
&a@                                                                                 ,
IS--


    Honorable Sidney Isthem                  ..
    seoretary of State                            .:.
    Austin,      Tex6s      .          .,

    Attention8           ‘Wr. Boz!aoe B. ;Se8oiona
                                 :                                   A\




                                                                        1 appllcatlon     or
                                                                          in pr0p3r  r0rm
                                                                           the applicant is
                                                        .                 his llcenzse or re-
                                                                        a vlthdraual of the
                                                                       atloa before ectlon
                                                                       en taken to aomplet8
                                                                       we same? And 0 Fe- ’
                                                                       Queatlon.      : ‘j    ~.




                                                                                                         ,




          it la necessary for us to know whether the fees                               ,,‘..*
          chnrged are to be eonsldered filing or lloeaelng
          fees,  We.ahould like to be advised on the iollov-                             .~~
          iag~~spsoliia queetioua,
                            Can the $3.00                   fee be refunded when ea~om- ,”
                                                                                      !
                                                                                             73

           honorable Sldeey UtM,                 page 2 2


                   ‘lloense or requeeta a ulthdraual of the appllaa-
                    tloa before action has been taken to oouplete or
                   raruse        same?

                         “2.. Can the $3.00 fee be refunded where the
                   applicant falla to complete orlgiual or reneval
                   applloatlon In proper form?”
                        Seatlou 6a OS ~rt~ole 65~.   Vernon*a Annotated.
           Civil    Statutes, providea, in part, aa i’olloua~
                         “Any appllaant desiring to act as a veal em-
                   tate dealer In this State shall file vlth the Ad-
                   ministrator of the Securities Dlvleloa of the of-
                   fice of the Secretary of State an applloation for
                   a license thereror.   The applloatlon ehall be la I~,
                   auah form aa the Administrator of the Seaurltles
                   Dlvlslon of the offlw of the Seoretary Of State.
     .“,           play presurlbe,and .nbUl set forth:              ...
.‘.                     ‘I      I’
                             l    .   ..



                            Sectlona       16 and 18 of htiole   657%.   supre,   rorpea-   . #,.: .,~. .
    t lvely provide :                                                                              ,..’
.a> -               “sec. 16. !PheAdmlniatrator’ of the .SeaurI-
 .I .:.       ties Dlvlsion of the offiae of the Secretary of’
              State shall charge aud collect   the follovlng    fee8
    .C.‘      and  shall  duly pay all fees reoelveb  into  the
        ,:.‘. State Treaeuvg.
                     (a).  A fee ,of Three Dollars ($3) for the ill-                                  4
             ‘. lng of any original or renewal applloatlon  of a     ”
‘\              real estate dealer, vhlch fee shall include the
                ooet of the lasuanoe of a llaenue if any should
                   be laaued.

                         *(b). A fee of Three Dollars ($3) for the
                   filing of any orlglnal or renewal application     of
                   a real entate dealer, which fee shall laolude the
                   aoat of the license, vho 1s a member of a partner-
                   ship, or ,aslroaIatlon or 6~. offloer of a oorpora-
                   tlon licensed under the provisions of thla Aot,       ,’
                   other than tb member of the partnership,,    or asuo~
                   elation or the: officer  of the oorporatlon  uamed
                   ln the license lseued to. ruoh:prtn?rrhlp,    ;aaao-,
                   ointlon, or oorporatlon.   :
                                                                                              74

   Eonorable Sidney Utham, pge              3


                 - 'l(c). A See of Three Dollars ($3) for the                  ‘.I
       ~ ., Siling of any orlglual or reneval appllaation of
            a real estate salesman, vhlch fee shall lnolude
            the cost of the issuanoe of the.llaense   if any
            should be issued.


                        .~‘Sec. 18. Upon and after the effective               date ”
  .;              of this Act, all moneys derived from Sees, aa8ess-
                 mentt9, or charges under this Act, shall be paid                   ‘~
                 by the Administrator of the Securities Division                     ‘,
             ~’ of the ofSlco.oS the Secretary of State into the
                  State
          . .‘. .State     Treasury      for safe-keeping,         and shall by the . _~
                           Treasurer be placed lo. a separate fund to
         .., ~~~‘ be, aiallable       for the use of the Administrator OS
    ../. ? ’ the SeourLtlee~ Division OS the oSfIce.‘of the Sec-
                  retarg of State la, the admInistration of this Act                  ’
                  upon requisition          of the Administrator        of the Se-,
                  ;Sw;;$&; Dlvlslo~ oi ..theofilce, of The 3eomtary                 .
.:....                         . . . . ..
     1‘.~
    ._’                   You~vill cibaervd that ,by the olear vordlng of Seo-
        tion 16, supra, the fee 1s “for                   the filing” and “shall lnolude     ‘.
        the     cost     of the lssuanoe       of a license lf any should be issued.‘.
        In our opltion,             therefore,    the fees cbarged under Seatlon 16,,. i :‘;
  - supra, should be denominated filing                          fees.
                                                                                           t
 ;,:
.~  (                     Whena peraoa has voluntarily ,msde such a payment *                 ,,
        eannot reaover it; henoe It should not be refunded.                             ‘.
                 This fee covers the expense of “the flllng of any ’
             appllcatIons,v the investigation of the .appllcaat, and                          ‘.
       ‘&e*oost of tho lssuaace ‘of a license lf any should be lssue&*,,
              You will further observe that. in, each .of your ques;
    tlons the license did not issue  beoause of some fault of ,the                        :
   applioant . It follol?s that ve yaaaly  your two Quostlou~ln
   ‘the negative. .
    ,<




                                                   =‘
                                                    .;